Case 2:20-cv-10948-DDP-PLA Document 21 Filed 01/27/21 Page 1 of 4 Page ID #:73




 1   MICHAEL N. FEUER, City Attorney
     KATHLEEN A. KENEALY, Chief Deputy City Attorney (SBN 212289)
 2   SCOTT D. MARCUS, Senior Assistant City Attorney (SBN 184980)
     PHILIP H. LAM, DeputythCity Attorney (SBN172428)
 3   200 North Main Street, 7 Floor
     Los Angeles, California 90012
 4   Telephone: 213-978-4681
     Facsimile: 213-978-7011
 5   scott.marcus@lacity.org
     phil.lam@lacity.org
 6
     Attorneys for Defendant
 7   City of Los Angeles
 8     THE AVANZADO LAW FIRM
         A PROFESSIONAL LAW CORPORATION
 9   MELVIN N.A. AVANZADO (Bar No. 137127)
        <mel@avanzadolaw.com>
10   The Walnut Plaza
     215 North Marengo Avenue
11   Third Floor
     Pasadena, California 91101
12   310.552,9300 TELEPHONE
     310.388.5330 FACSIMILE
13
     Attorneys for Defendant
14   Friends of the Chinese American Museum
15                               UNITED STATES DISTRICT COURT
16                           CENTRAL DISTRICT OF CALIFORNIA
17
     DAVID LEW, an individual, a/k/a                  CASE NO. 2:20-cv-10948 DDP (PLAx)
18   SHARK TOOF,
                                                      REQUEST FOR JUDICIAL NOTICE IN
19                                                    SUPPORT OF MOTION TO DISMISS
                    Plaintiff,                        OF DEFENDANTS CITY OF LOS
20                                                    ANGELES AND FRIENDS OF THE
            vs.                                       CHINESE AMERICAN MUSEUM
21
     THE CITY OF LOS ANGELES, a                       DATE: March 1, 2021
22                                                    TIME: 10:00 a.m.
     government entity; EL PUEBLO DE                  PLACE: Courtroom 9C
23   LOS ANGELES, business form                              [The Hon. Dean D. Pregerson]
     unknown; CHINESE AMERICAN
24   MUSEUM, business form unknown;                      [Notice of Motion and Motion to Dismiss;
     FRIENDS OF THE CHINESE                             Memorandum of Points and Authorities; and
25   AMERICAN MUSEUM, INC., a                          Declaration of Long Truong filed concurrently
     California corporation; and DOES                                    herewith]
26
     1 through 30, inclusive,
27                                                    ACTION FILED: December 2, 2020
                  Defendants.
28

                                          REQUEST FOR JUDICIAL NOTICE
Case 2:20-cv-10948-DDP-PLA Document 21 Filed 01/27/21 Page 2 of 4 Page ID #:74




 1   TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2                PLEASE TAKE NOTICE that Defendants City of Los Angeles (the
 3   “City”) and Friends of the Chinese American Museum (“FCAM”) (collectively,
 4   “Defendants”) hereby request that the Court take judicial notice of the following facts
 5   and documents pursuant to Rule 201 of the Federal Rules of Evidence.
 6                1.    The Vendor Application Form executed by Plaintiff David Lew
 7   (“Plaintiff”), and subsequently countersigned by FCAM, which is authenticated and
 8   referred to in the Declaration of Long Truong and attached as part of Exhibit A
 9   thereto. This document and the facts established thereby are not reasonably subject to
10   dispute and can be accurately and readily determined from sources whose accuracy
11   cannot reasonably be questioned. For the Court’s convenience, Defendants attach a
12   true and correct copy of the Vendor Application Form executed by Plaintiff and
13   FCAM as Exhibit 1 hereto.
14                2.    In 1992, the City established the El Pueblo de Los Angeles
15   Historical Monument Authority Department (“El Pueblo”) pursuant to City ordinance
16   #167,902. Among other things, Section 22.620(b) of this ordinance required that “a
17   Chinese history museum shall be established in the Monument” by El Pueblo. This
18   ordinance, its existence and contents, and the establishment of El Pueblo as a
19   department of the City are not reasonably subject to dispute and can be accurately and
20   readily determined from sources whose accuracy cannot reasonably be questioned.
21   Defendants attach a copy of the City’s ordinance #167,902 as Exhibit 2 hereto.
22                3.    FCAM is a non-profit public benefit corporation incorporated on
23   November 12, 1987 for the purpose of providing support to the Museum. This fact is
24   not reasonably subject to dispute and can be accurately and readily determined from
25   sources whose accuracy cannot reasonably be questioned. Attached as Exhibit 3
26   hereto is a copy of the FCAM articles of incorporation and its most recent statement
27   of information obtained from the records of the California Secretary of State.
28
                                                1
                                   REQUEST FOR JUDICIAL NOTICE
Case 2:20-cv-10948-DDP-PLA Document 21 Filed 01/27/21 Page 3 of 4 Page ID #:75




 1                4.     In 2012, the City entered into a memorandum of agreement (the
 2   “MOA”) with FCAM. Under Section 2.1 of the MOA, the City maintains overall
 3   management authority over the Museum while FCAM, in collaboration with the City,
 4   fulfills its mission to operate, maintain and expand the Museum. Under Section 3.1.F,
 5   the City provides maintenance, custodial and security services, utilities and other
 6   support for the Museum. Under Section 3.2, FCAM provides staff and financial
 7   support, as well as collaborate with the City on the operation and maintenance of the
 8   Museum. This document and the facts established thereby are not reasonably subject
 9   to dispute and can be accurately and readily determined from sources whose accuracy
10   cannot reasonably be questioned. Attached as Exhibit 4 is a true and correct copy of
11   the City’s MOA with FCAM.
12                5.     As alleged in paragraph 23 of his complaint, Plaintiff filed a claim
13   for damages to person or property with the City. Plaintiff filed this claim with the
14   City alleging injury and circumstances as also alleged in this lawsuit on March 15,
15   2019. These facts and this document are not reasonably subject to dispute and can be
16   accurately and readily determined from sources whose accuracy cannot reasonably be
17   questioned. Attached as Exhibit 5 is a true and correct copy of Plaintiff’s claim
18   obtained from the City’s records.
19                6.     The City formally denied Plaintiff’s claim on June 14, 2019 with a
20   conspicuously placed notice of the 6-month window for Plaintiff to file a court action
21   based on state causes of action, among other information. These facts and this
22   document are not reasonably subject to dispute and can be accurately and readily
23   determined from sources whose accuracy cannot reasonably be questioned. Attached
24   as Exhibit 6 is a true and correct copy of the City’s notice of denial with proof of
25   service obtained from the City’s records.
26                7.     A search of the copyright catalog from 1978 through January 24,
27   2021 for works by David Lew registered with the United States Copyright Office
28   revealed 14 registered copyrighted works. The tote bags exhibition that is the subject
                                                 2
                                   REQUEST FOR JUDICIAL NOTICE
Case 2:20-cv-10948-DDP-PLA Document 21 Filed 01/27/21 Page 4 of 4 Page ID #:76




 1   of this lawsuit, which Plaintiff alleged was entitled Year of the Shark Red Packet
 2   [Comp. ¶ 15], is not listed among his registered works. This fact is not reasonably
 3   subject to dispute and can be accurately and readily determined from sources whose
 4   accuracy cannot reasonably be questioned. Attached as Exhibit 7 is a true and correct
 5   copy of the printout from the United States Copyright Office of all works registered
 6   by David Lew from 1978 through January 24, 2021.
 7                Judicial notice is proper of a fact “that is not subject to reasonable dispute
 8   because it…can be accurately and readily determined from sources whose accuracy
 9   cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). A court “must take
10   judicial notice if a party requests it and the court is supplied with the necessary
11   information.” Fed. R. Evid. 201(c)(2). Accordingly, Defendants’ request for judicial
12   notice of the foregoing should be granted.
13
     DATED: January 27, 2021                 MICHAEL N. FEUER, City Attorney
14                                           KATHLEEN A. KENEALY
                                             SCOTT D. MARCUS
15                                           PHILIP H. LAM
16
17                                           By:   /s/ Scott D. Marcus
                                                   Philip H. Lam
18                                           Attorneys for Defendant
                                             City of Los Angeles
19
20
21 DATED: January 27, 2021                     THE AVANZADO LAW FIRM
                                                       A PROFESSIONAL LAW CORPORATION
22
23                                           By:
24                                                 Melvin N.A. Avanzado
                                             Attorneys for Defendant
25                                           Friends of the Chinese American Museum

26
27
28
                                                   3
                                    REQUEST FOR JUDICIAL NOTICE
